Judgment of the Supreme Court, Westchester County, entered March 2, 1966, the sole decretal provisions of which are in favor of defendant Ford Motor Company against plaintiff, affirmed, without costs. Appeals, insofar as taken by notices of appeal which state they are from (1) a portion of said judgment which dismissed the complaint as to defendant Kuzmack at the end of plaintiff’s case and (2) an order of said court entered April 18, 1966, dismissed, without costs. Plaintiff was injured when defendant Kuzmack’s car, in which plaintiff was a passenger, suddenly left the road and struck a stone wall. We find no error in the court’s dismissal, at the end of the entire ease, of plaintiff’s claim against defendant Ford for negligent manufacture, or in the jury’s verdict in favor of said defendant upon plaintiff’s claim against it for breach of warranty. We accordingly affirm the judgment as to defendant Ford. As to the appeal from the “ order ” entered April 18, 1966, supposedly made upon a decision dated April 11, 1966, denying plaintiff’s motion to set aside the verdict in defendant Ford’s favor, no order was entered or made upon the decision. Ho appeal lies from a decision. As to defendant Kuzmack, were the judgment against him, we would reverse it as to him and order a new trial on the authority of Pfaffenbach v. White Plains Express Corp. (17 N Y 2d 132). 'Such, however, is not the case. The complaint was dismissed as to Kuzmack at the end of plaintiff’s case and, although such dismissal is included in the preliminary recitals in the judgment, there are no decretal provisions in Kuzmack’s favor in the judgment. Hence, with respect to Kuzmack, an appeal from the judgment does not properly lie. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.